Case 1:19-cr-00367-DLC Document 49 Filed 04/15/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

mie ee xX
UNITED STATES OF AMERICA, : 19CRO367-02 (DLC)
-V- : ORDER
JUAN CARLOS ROSARIO-SARIT, : USDC SDNY
Defendant. DO I
. ELECTRONICALLY FILED
Wooo eee ----- = x DOC #: a4
DENISE COTE, District Judge: DATE FILED: —ps]2122

 

Having scheduled the defendant to be sentenced on May 29,
2020, it is hereby

ORDERED that, in light of the COVID-19 outbreak, the
defendant’s sentencing is adjourned to June 26, 2020 at 10 a.m.

Dated: New York, New York
April 15, 2020

fei Mz

VIDENISE COTE
United Btates District Judge

 
